DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
III. Pertinent Prosecution History	5
IV. Claim Status	5
V. Reissue Requirements	6
VI. Information Disclosure Statement	7
VII. Specification Objections	7
VIII. Claim Interpretation	8
A.	Lexicographic Definitions	8
(1)	Destination	8
B.	35 U.S.C § 112 6th Paragraph	9
(1)	Functional Phrase – “Computer Readable Code”	10
(2)	Functional Phrase – “Home Unit”	11
(3)	Functional Phrase – “Central Location”	15
IX. Claim Rejections – 35 U.S.C. § 112	19
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	19
(1)	New Matter/Written Description	19
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	21
C.	35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph	27
X. Claim Rejections – 35 U.S.C. § 251	28
A.	New Matter	28
XI. Double Patenting	28
A.	U.S. Patent No. 8,526,579	29
XII. Claim Rejections – 35 USC § 103	30
A.	Claims 1, 3-9, 11, 12, 17-19, 21-27, 35-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (Canadian Publication No. 2570744)(“Habib”) in view of Boltz et al. (U.S. Patent No. 6,044,275)(“Boltz”).	31
B.	Claims 28-30, 34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (Canadian Publication No. 2570744)(“Habib”) in view of Boltz et al. (U.S. Patent No. 6,044,275)(“Boltz”) as applied to claims 1, 3-9, 11, 12, 17-19, 21-27, 35-38 and 41 above, and further in view of White et al. (U.S. Publication No. 2014/0115456) (“White”).	62
C.	Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (Canadian Publication No. 2570744)(“Habib”) in view of Boltz et al. (U.S. Patent No. 6,044,275)(“Boltz”) as applied to claims 1, 3-9, 11, 12, 17-19, 21-27, 35-38 and 41 above, and further in view of Patel et al. (U.S. Publication No. 20070249410) (“Patel”).	65
D.	Claims 21, 28-30, 34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Boltz et al. (U.S. Patent No. 6,044,275)(“Boltz”) in view of Habib et al. (Canadian Publication No. 2570744)(“Habib”).	67
E.	Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Boltz et al. (U.S. Patent No. 6,044,275)(“Boltz”) in view of Habib et al. (Canadian Publication No. 2570744)(“Habib”) as applied to claims 21, 28-30, 34 and 36-38 above, and further in view of Kim (Korean Publication No. KR 20050121531 A).	83
XIII. Prior Art	86
XIV. Conclusion	88
























Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	
Priority
Applicant filed the instant reissue application 16/811,987 (“‘987 Reissue Application”) on 06 March 2020 for U.S. Application No. 13/947,414 (“‘414 Application"), filed 22 July 2013, now U.S. Patent No. 9,306,877 (“‘877 Patent”), issued 05 April 2016, which is a continuation in part of U.S. Application No. 12/248,628 (“‘628 Application"), filed 09 October 2008, now U.S. Patent No. 8,526,579 (“‘579 Patent”), issued 03 September 2013.
While the ‘628 Application, now the ‘579 Patent, has disclosure to “storing a notification request created by the user at a home unit, the notification request comprising a message, a notification time, and a destination, the message being an audible message,” the Examiner finds that the ‘628 Application only has sufficient support the message being an “audible message” and the home unit being a normal “landline phone.” The Examiner finds that the ‘628 Application has insufficient support for: “the message being a “text message, and the home unit being either a “computer, smart phone or cell phone.”
Accordingly, the Examiner concludes that for examination purposes the instant ‘987 Reissue Application claims a priority date of 09 October 2008. However, in light of the i.e. 09 October 2008, while claims 4, 6-8, 11, 12 and 21-42 have an effective filing date of the ‘414 Application, i.e. 22 July 2013. Thus, the instant ‘987 Reissue Application will be examined under the first inventor to file provisions of the AIA .


Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘987 Reissue Application on 06 March 2020. The Examiner finds that the instant ‘987 Reissue Application included a preliminary amendment to the claims (“Mar 2020 Claim Amendment”). The Mar 2020 Claim Amendment includes an amendment: amending original claims 1, 3, 5, 6, 8, 9, 11, 17 and 18; canceling original claims 2, 10, 13-16 and 20; and adding new claims 21-42.

Claim Status
The Examiner finds that the claim status in the instant ‘987 Reissue Application is as follows:
Claim(s)	1, 3, 5, 6, 8, 9, 11, 17 and 18		(Original and amended)
Claim(s)	4, 7, 12 and 19				(Original)
Claim(s)	2, 10, 13-16 and 20			(Original and canceled)
Claim(s)	21-42					(New)
Thus, the Examiner concludes that claims 1, 3-9, 11, 12, 17-19 and 21-42 are pending (“Pending Claims”) in the instant ‘987 Reissue Application. Claims 1, 3-9, 11, 12, 17-19 and 21-42 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘877 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘987 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Information Disclosure Statement
The Applicants’ Information Disclosure Statements, filed 06 March 2020 has been received and entered into the record. Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the Examiner. See attached form PTO-1449.

Specification Objections
The disclosure is objected to because of the following informalities:
In c.3, ll.55-56, the disclosure to “At step 120, the message is stored at the central location. In one embodiment, a database structure is utilized to store the message, and in step 120, associate the message with the notification time and destination” should read –At step 120, in step 130, associate the message with the notification time and destination–.
In c.4, ll.4, 12, the disclosure to “… The home unit can be can be a text input device,” should read –… The home unit can be a text input device,–.
  Appropriate correction is required.

Claim Interpretation
Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the Examined Claims in view of the specification herein, Examiner concludes that Applicant has lexicographically defined the following terms:
Destination 
The Examiner finds the ‘877 Patent discloses “destination” as 
The method 100 continues at step 110 by receiving a notification request at a central location. The notification request includes a message, a notification time, and a destination ….The destination is a telephone number to receive the notification.

(‘877 Patent at c.2, l.59 – c.3, l.14).
Thus, for examination purposes, the Examiner finds that the destination is telephone number.


35 U.S.C § 112 6th Paragraph
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The Examiner finds herein that claims 17, 18 and 35-38 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Functional Phrase – “Computer Readable Code”
A potential first means-plus-function phrase is recited in claims 17 and 35 which recite “computer readable code …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 does not meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claims 17 and 35 expressly recite:
computer readable code for:

storing a notification request created by the user at a home unit …;
receiving the notification request at a central location;
storing the message at the central location;
associating the message with the notification time and destination;
determining a current time;
opening a communication session with the destination based on the determination; and
transmitting the stored message to the destination during the communication session based on the opening

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP1 meets the first step of invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “code” is a generic placeholder or nonce term equivalent to “means” because the term “code” does not convey any particular structure. 
However, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “code” as used in the claims does provide an art-recognized structure/algorithm to perform the claimed function. The Examiner finds that “code” would be 
In light of the above, the Examiner finds that the term “ … code…” is not a generic placeholder because specific structure is associated therewith. Thus, the Examiner concludes that FP1 does not meet invocation Prong (A).
Because Functional Phrase 1 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Home Unit”
A second means-plus-function phrase is recited in claim 18 which recites “a home unit …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 18 expressly recites:
the home unit is operable to: store a notification request created by the user [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “unit” is a generic placeholder or nonce term equivalent to “means” because the term “unit” does not convey any particular structure. The Examiner further notes that the specification of the ‘118 Patent does not define the term “home” and thus the specification of the ‘118 Patent does not impart or disclose any structure for the phrase.

Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “home unit …” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “home unit …” is a generic placeholder having no specific structure associated therewith. Because “home unit …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner finds that claimed function(s) is:
 [S]tor[ing] a notification request created by the user 

Because FP2 recites the above recited functions, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed 
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 9 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 2
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the ‘877 Patent discloses
Method 100 begins at step 102 by storing a notification request at a home unit. The home unit can be any communication device capable of communicating with a central location over a communication network, such as a home computer (desktop, laptop, tablet), a smart phone, a cellular phone, a landline phone, a computer tablet, or the like.

(‘877 Patent at c.2, ll.54-58; emphasis added). In addition, the parent ‘579 Patent discloses
In another embodiment, the system 500 includes a home unit 570 configured to receive the notification request, as well as initiate the notification… Home unit 570 functions as the central location.


With respect to the ‘579 Patent, the system embodiment of c.3, ll.26-40 of the ‘579 Patent is not what is claimed. To the contrary, the first embodiment of the ‘579 Patent discloses the home unit as simply a “black box” with no specific structure.” (Id.) From this perspective, the Examiner finds insufficient disclosure to an adequate corresponding structure/algorithms to perform the claimed function. (See MPEP § 2181.II.B). Thus, the Examiner concludes that the function and ‘579 Patent fail to clearly link and associate corresponding structure to FP2.1
From the perspective of the ‘579 Patent and to advance prosecution by providing art rejections, the Examiner construes the structure for performing the claimed function as structure that can simply receive a notification request and initiate the notification.

With respect to the ‘877 Patent, as set forth above, the system embodiment of c.5, ll.7-20 of the ‘877 Patent is not what is claimed. Instead, the Examiner finds that the ‘877 Patent discloses the home unit “can be any communication device capable of communicating with a central location over a communication network, such as a home computer (desktop, laptop, tablet), a smart phone, a cellular phone, a landline phone, a computer tablet, or the like.”
Thus, in light of the portions of the ‘877 Patent cited above, the Examiner construes the structure for performing the claimed function as any communication device capable of communicating with a central location over a communication network.

Functional Phrase – “Central Location”
A third means-plus-function phrase is recited in claims 18 and 36 (and included in each of dependent claims 19, 37 and 38) which recite “a central location …” or hereinafter “Functional Phrase 3” or “FP3.” The Examiner determines herein that FP3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claims 18 and 36 expressly recite:
a central location is operable to: 
communicate with the home unit;
receive the notification request; store the message;
associate the message with the notification time and destination;
determine a current time; compare the determined current time to the notification time;
open a communication session with the destination based on the determination; and
transmit the stored message to the destination during the communication session based on the opening [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP3 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “central location” is a generic placeholder or nonce term equivalent to “means” because the term “central location” does not convey any particular structure. The Examiner further notes that the specification of the ‘877 Patent does not define the term “central” and thus the specification of the ‘877 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “central location” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a generic unit would be required to perform the function recited in FP3.
th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “central location …” is a generic placeholder having no specific structure associated therewith. Because “central location …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP3 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP3, the Examiner finds that claimed function(s) is:
[C]ommunicat[ing] with the home unit;
[R]eceiv[ing] the notification request; store the message;
[A]ssociat[ing] the message with the notification time and destination;
[D]etermin[ing] a current time; compare the determined current time to the notification time;
[O]pen[ing] a communication session with the destination based on the determination; and
[T]ransmit[ting] the stored message to the destination during the communication session based on the opening

Because FP3 recites the above recited functions, the Examiner concludes that FP3 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 3, the Examiner finds that Functional Phrase 3 does not contain sufficient structure for performing the entire claimed 
Because Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 3 meets invocation Prong (C).
Because Functional Phrase 3 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 3 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 3
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP3.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP3. In reviewing the original disclosure, the Examiner finds that the ‘877 Patent discloses
Method 100 begins at step 102 by storing a notification request at a home unit. The home unit can be any communication device capable of communicating with a central location over a communication network, such as a home computer (desktop, laptop, tablet), a smart phone, a cellular phone, a landline phone, a computer tablet, or the like…

The central location can be any particular location, including a geographically dispersed computer network. The notification request can be received using a computer network, such as the internet, or via a telephone line, such as a Public Switched Telephone Network (PSTN). The PSTN can be utilized using POTS or a packet data connection. Alternatively, the notification request can be received using a wireless network, such as a cellular network or satellite network


In one embodiment, the system 500 includes a home unit 570 configured to receive the notification request, as well as initiate the notification. In such an embodiment, the user controls all aspects of the communication, and the notification request is not handled at a central location, but rather at a location within full control of the user. Home unit 570 includes a receiver for the notification request, such as a keypad for entering date and time information, a microphone operably connected to a storage medium for receiving and storing the message, and a device for initiating the telephone call and transmitting the message. Home unit 570 communicates with the PSTN or other communications network. Home unit 570 functions as the central location as described above, but home unit 570 is within the destination.

(‘877 Patent at c.5, ll.7-20; see Figures 1, 5). The Examiner finds claims 18 and 36 recite the home unit and central location as two separate entities. Hence, the system embodiment of c.5, ll.7-20 of the ‘877 Patent is not what is claimed. To the contrary, the first embodiment of the ‘877 Patent discloses the central location being “any particular location, including a geographically dispersed computer network.” However, the Examiner finds that a “location” cannot perform the function, but only provide a place for a suitable structure to perform the function. From this perspective, and in light of both disclosures cited above, the Examiner finds insufficient disclosure to an adequate corresponding structure/algorithms to perform the claimed function. (See MPEP § 2181.II.B). How can a “location” be a structure that performs an algorithm? Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘central location’ of Functional Phrase 3. Thus, the Examiner concludes that the function and ‘877 Patent fail to clearly link and associate corresponding structure to FP3.2
hardware running instructions thereon that perform the steps of FP3 above.

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter/Written Description
Claims 4, 5, 7, 12, 24, 25, 27,,30, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the limitations of claims 4, 24 and 32, the Examiner finds that claims 4, 24 and 32 recite,
presenting the stored message on an audio output device selected from the group consisting of a computer, a smart phone, and a cell phone. 

With respect to the limitations of claims 5, 25 and 33, the Examiner finds that claims 5, 25 and 33 recite,
presenting the stored message on a landline telephone.

With respect to the limitations of claims 7, 12, 27 and 30, the Examiner finds that claims 7, 12, 27 and 30 recite,
displaying the text message on a text display device selected from the group consisting of a computer, a smart phone, and a cell phone,

(Mar 2020 Claim Amendment, claim emphasis added).  The Examiner finds that the ‘877 Patent discloses a home unit as any communication device capable of communicating with a central location over a communication network. (See § VIII.B.(2) supra). The Examiner further finds that the ‘877 Patent further discloses the home unit functioning as a text input device, and audio input device, an audio output device, and a text display device. (‘877 Patent at c.3, ll.42 – c.4, l.24). In addition, the Examiner finds that the home unit can further comprise separate auxiliary devices to perform the above noted functions. (Id. at c.5, ll.26-35). However, the Examiner finds that the audio input device, the audio output device, the text display device and the landline telephone of the instant claim requirements are separate and/or distinct from the home unit. The Examiner finds this conflicting to the disclosure of the ‘877 Patent noted above.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a system including audio input device, audio output device, text input device, and text display device that is separate and/or distinct from the home unit.

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 11, 12, 17-19 and 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations of claims 1, 17, 18, 21, 35 and 36, the Examiner finds that claims 1, 3-9, 11, 12, 17-19 and 21-42 recite variations of: “a message,” and “a stored message.” The Examiner finds that claims further recite variations of “the message” and “the stored message.” The Examiner finds it unclear and indefinite to exactly what is the message and/or the stored message in the claim requirements (i.e., are they the same or different, does the message further become the stored message, etc.) Further clarification is required to either provide proper antecedent basis or further differentiate the limitations. The Examiner recommends Applicant amend the limitations to recite the “message” and the “stored message” appropriately in the claims to follow the status of the message after the various steps.
Claims 3-9, 11, 12, 19, 22-34, 37 and 38 are similarly rejected based on their dependency from independent claims 1, 17, 18, 21, 35 and 36.

With respect to the limitations of claims 1, 17, 18, 21, 35 and 36, the Examiner finds that claims 1, 3-9, 11, 12, 17-19 and 21-42 recite variations of:
determining a current time;

comparing the determined current time to the notification time; and

opening a communication session with the destination based on the determination;

(Mar 2020 Claim Amendment; emphasis added). From this perspective, the Examiner finds it unclear and indefinite to exactly what determination function the opening of the communication session is based upon. The Examiner queries Applicant to what functions are actually occurring in the claim requirement. Is it the determination of the current time or the comparison of the determined current time to the notification time that is the “determination” claim requirement? Further clarification is required. The Examiner recommends/suggests that Applicant amend the “opening…” step to be “based on the determination of the comparison.”
Claims 3-9, 11, 12, 19, 22-34, 37 and 38 are similarly rejected based on their dependency from independent claims 1, 17, 18, 21, 35 and 36.

With respect to the limitations of claims 4, 5, 7, 12, 24, 25, 27, 30, 32 and 33, the Examiner finds that claims 4, 24 and 32 recite variations of:
presenting the stored message on an audio output device selected from the group consisting of a computer, a smart phone, and a cell phone.

The Examiner finds that it is unclear and indefinite to exactly what the exact relationship is with respect to the previously recited “destination,” “home unit” and/or “central location.” The Examiner specifically queries Applicant to whether the audio output device, which seems to be either a computer, a smart phone, or a cell phone, is in addition to the previously recited 
The Examiner finds that claims 5, 25 and 33 recite variations of:
presenting the stored message on a landline telephone.

The Examiner finds that it is unclear and indefinite to exactly what the exact relationship is with respect to the previously recited “destination,” “home unit” and/or “central location.” The Examiner specifically queries Applicant to whether the landline telephone is in addition to the previously recited “destination,” “home unit” and/or “central location.” Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements from each other.
The Examiner finds that claims 7, 12, 27 and 30 recite variations of:
displaying the text message on a text display device selected from the group consisting of a computer, a smart phone, and a cell phone.

The Examiner finds that it is unclear and indefinite to exactly what the exact relationship is with respect to the previously recited “destination,” “home unit” and/or “central location.” The Examiner specifically queries Applicant to whether the text display device, which seems to be either a computer, a smart phone, or a cell phone, is in addition to the previously recited “destination,” “home unit” and/or “central location.” Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements from each other.

With respect to the limitations of claims 34, the Examiner finds that claim 34 recites the limitation
wherein the home unit is a text input device selected from the group consisting of a computer, a smart phone, and a cell phone.

the home unit being selected from a group consisting of a computer and a landline telephone.” The Examiner further queries Applicant to how the “home unit” can be limited to a computer and a landline telephone” and then be further limited by a “computer, a smart phone, or a cell phone.” Further clarification is required to either provide proper antecedent basis or further differentiate the claim requirements from each other.

With respect to the limitations of claims 11 and 42, the Examiner finds that claims 11 and 42 recites
wherein the stored message is a text message.

(Mar 2020 Claim Amendment, amended claim 11; emphasis added). The Examiner finds it unclear and indefinite to how the stored message can be a text message when the message for the preceding claim is an “audible message”. The Examiner queries Applicant to whether there is a functional step missing, as amended claim 6 suggests. Further clarification is required.

With respect to claims 18-19 and 36-38, the claim elements “home unit” (i.e., FP2) and “central location (i.e., FP3) are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what 
With respect to the “home unit,” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘579 Patent’s written description fails to disclose the corresponding structures, materials, or acts for the claimed function. (See §§ VIII.B.(2) for explanation supra). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
With respect to the “central location,” the phrase is indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrase cannot be reasonably determined. The Examiner finds that the ‘877 Patent’s written description fails to disclose the corresponding structures, materials, or acts for the claimed function. (See § VIII.B.(3) for explanation supra). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 19, 37 and 38 are similarly rejected based on their dependency from independent claims 18 and 36.

In general, the claims are replete with such 35 U.S.C. 112, second paragraph issues. The above notes are exemplary with respect to all of the 35 U.S.C. 112, second paragraph rejections present in the instant case, all claims must be carefully reviewed and appropriate corrections should be made in response to this rejection.

The Examiner finds that because claims 1, 3-9, 11, 12, 17-19 and 21-42 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 34 recites the limitation, 

wherein the home unit is a text input device selected from the group consisting of a computer, a smart phone, and a cell phone.

The Examiner finds that the respective preceding independent claim (i.e., claim 21) recites the limitation “the home unit being selected from a group consisting of a computer and a landline telephone.” The Examiner further queries Applicant to how the “home unit” can be limited to a computer and a landline telephone” and then be further limited by a “computer, a smart phone, or a cell phone.”
Thus, the Examiner concludes that claim 34 fails to further limit the subject matter of the claim upon which it depends.

Claim Rejections – 35 U.S.C. § 251
New Matter
Claims 24, 25, 27, 30, 32 and 33 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of a handheld pointing device with the claims requirements as set forth above. (See § IX.A.(1) supra for further explanation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Patent No. 8,526,579
Claims 1, 3, 5, 17, 18 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 7, 12, 17 and 17 respectively, (“‘579 ODP Claims”) of U.S. Patent No. 8,526,579 (“‘579 Patent”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 1, 3, 5, 17, 18 and 36 are identical or similar and/or covered by the ‘579 ODP Claims. The Examiner finds that claims 1, 3, 5, 17, 18 and 36 of ‘579 ODP Claims, just somewhat broader and narrower. In addition, where claims 1, 3, 5, 17, 18 and 36 of the ‘987 Reissue Application and the ‘579 ODP Claims are not exactly the same, the Examiner finds that claims 1, 3, 5, 17, 18 and 36 of the ‘987 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘579 ODP Claims.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11, 12, 17-19, 21-27, 35-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (Canadian Publication No. 2570744)(“Habib”) in view of Boltz et al. (U.S. Patent No. 6,044,275)(“Boltz”).
With respect to the limitations of claim 1, Habib discloses
 [a] method for providing a notification under control of a user, the method comprising:

In this regard, the Examiner finds that Habib discloses a method, system and apparatus for conveying an event reminder. (Habib at Abstract; p.1, ll.6-7; p.2, ll.12 – p.3, l.28; see Figures 1-4).

storing a notification request created by the user at a home unit, the notification request comprising a message, a notification time, and a destination, the message being an audible message;

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
From this perspective, the Examiner finds that Habib discloses a communication device 104 receiving input from a user 102 to set up a notification request. (Habib at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib discloses a message and event time being spoken into the communications device and saved locally before being sent to the interactive voice entity (IVE) 108. (Id.) The Examiner finds that Habib discloses an event record 302 being stored in memory 114 of the IVE 108 in which the event record 302 includes an event descriptor 332 (e.g., audible message), an event reminder time 334, and a destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Habib at p.4, l.30 – p.5, l.2; p.5, l.23 – p.8, l.16; p.14, l.1 – p.15, l.21; p.16, ll.17-27; see Figures 1-3). 
Habib discloses storing portions of the event record locally on communication device 104 and the entirety of event record on IVE 108, Habib is silent to first storing the entirety of notification request on the home unit first.
However, storing a notification request created by the user at a home unit first prior to the server is known in the art. The Examiner finds that Boltz, for example, teaches a method and system for the delivery of messages in which the SMS message 510 and data associated with it are first stored in a local memory 506 of the Mobile Station (MS) 500 and then transferred to the MSC/VLR 530/SMS Service Center 540 for storage and final delivery. (Boltz at Abstract; c.4, ll.26-33; c.4, ll.63 – c.5, l.12; see Figure 5). 
Because Boltz itself teaches utilizing a memory in the home unit to provide “storing [of] a notification request created by the user at a home unit,” it would have been plainly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing a notification request created by the user at a home unit first prior to the server, thus providing the home unit with the much needed capability of potentially managing its own data.
A person of ordinary skill in the art would be motivated to provide storing a notification request created by the user at a home unit first prior to the server, since it provides a mechanism to allow for the home unit to store information and only provide the notification request at the time of request. (Boltz at Abstract; c.3, ll.33-37, c.5, ll.1-12). In other words, such a modification would have provided additional back-up memory storage advantages, thereby increasing the overall functionality of the message system. (Id. at Abstract)

receiving the notification request at a central location;
storing the message at the central location;
associating the message with the notification time and destination;

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
In this light, the Examiner finds that Habib discloses the interactive voice module 112 of the IVE 108 receiving the notification request information and storing the event record 302 in the memory 114 of IVE 108. (Habib at p.16, ll.17-27; see Figures 1-3). The Examiner finds that the event record 302 structure in memory 114 associates the event descriptor 332 (e.g., audible message) with the event reminder time 334 and the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Id.)

determining a current time;
comparing the determined current time to the notification time;

The Examiner finds that Habib discloses the interactive voice module 112 verifying if a particular event reminder time has occurred. (Habib at p.19, l.22 – p.20, l.17). Specifically, the Examiner finds that Habib discloses the interactive voice module 112 consulting clock 118 to determine the current time and then comparing the current time with event reminder times 334 of the event record 302. (Id.)

opening a communication session with the destination based on the determination; and
transmitting the stored message to the destination during the communication session based on the opening.

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
Habib discloses the interactive voice module 112 accessing the event record 302 to retrieve the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device) and attempting to establish a communication session by dialing the telephone number associated with the user communication device 104. (Habib at p.20, l.24 – p.21, l.7). Upon the successful established reminder communication session with the communication device 104, the Examiner finds that Habib discloses the interactive voice module 112 retrieving the audio file stored in the event description 332 and plays the content of the audio file to the user via the current established event reminder communication session. (Id. at p.21, ll.18-29).

With respect to the limitations of claim 3, Habib and Boltz teaches and /or renders obvious
wherein the stored message is an audible message.

In this regard, the Examiner finds that Habib discloses the event descriptor 332 stored in the event record 302 being an audio message file. (Id. at p.7, l.29 – p.8, l.5; p.14, ll.1-16; p.21, ll.25-29).

With respect to the limitations of claims 4, 5, 8 and 9, Habib and Boltz teaches and /or renders obvious
further comprising presenting the stored message on an audio output device selected from the group consisting of a computer, a smart phone, and a cell phone (claim 4); 

further comprising presenting the stored message on a landline phone (claim 5); 

wherein the home unit is an audio input device selected from the group consisting of a computer, a smart phone, and a cell phone (claim 8); and

wherein the home unit is a landline phone (claim 9).

In this regard, the Examiner finds that Habib discloses presenting the event descriptor 332 audio message file on a communication device 104 or 104a. (Id. at p.21, ll.18-29). The Examiner finds that Habib discloses the communication device 104 allowing for the input of audio. (Id. at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib discloses the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2).

 With respect to the limitations of claims 6, 7, 11 and 12, Habib and Boltz teaches and /or renders obvious
further comprising converting the audible message to a text message, wherein the stored message is a text message (claim 6); 

further comprising displaying the text message on a text display device selected from the group consisting of a computer, a smart phone, and a cell phone  (claim 7); 

wherein the stored message is a text message (claim 11); and

further comprising displaying the stored message on a text display device selected from the group consisting of a computer, a smart phone, and a cell phone (claim 12). 

In this regard, the Examiner finds that Habib discloses the message being entered as an audio file, converted to a text file and stored, and eventually provided to the communication device 104 for displaying a textual representation of the event description to the user 102. (Id. at p.16, ll.17-27; p.23, ll.1-21). In addition, as set forth above, the Examiner finds that Habib discloses the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2)

With respect to the limitations of claim 17, Habib discloses
[a] non-transitory computer readable medium including computer readable code for providing a notification under control of a user, the medium comprising:

In this regard, the Examiner finds that Habib discloses a method, system and apparatus for conveying an event reminder. (Habib at Abstract; p.1, ll.6-7; p.2, ll.12 – p.3, l.28; see Figures 1-4). The Examiner finds that Habib discloses the method can be implemented in hardware and/or software. (Id. at p.6, ll.14-24).
computer readable code for storing a notification request created by the user at a home unit, the notification request comprising a message, a notification time, and a destination, the message being an audible message;

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
From this perspective, the Examiner finds that Habib discloses the method being implemented in hardware and/or software. (Habib at p.6, ll.14-24). the Examiner finds that Habib discloses a communication device 104 receiving input from a user 102 to set up a notification request. (Habib at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib discloses a message and event time being spoken into the communications device and saved locally before being sent to the interactive voice entity (IVE) 108. (Id.) The Examiner finds that Habib discloses an event record 302 being stored in memory 114 of the IVE 108 in which the event record 302 includes an event descriptor 332 (e.g., audible message), an event reminder time 334, and a destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Habib at p.4, l.30 – p.5, l.2; p.5, l.23 – p.8, l.16; p.14, l.1 – p.15, l.21; p.16, ll.17-27; see Figures 1-3).
Habib discloses storing portions of the event record locally on communication device 104 and the entirety of event record on IVE 108, Habib is silent to first storing the entirety of notification request on the home unit first.
However, storing a notification request created by the user at a home unit first prior to the server is known in the art. The Examiner finds that Boltz, for example, teaches a method and system for the delivery of messages in which the SMS message 510 and data associated with it are first stored in a local memory 506 of the Mobile Station (MS) 500 and then transferred to the MSC/VLR 530/SMS Service Center 540 for storage and final delivery. (Boltz at Abstract; c.4, ll.26-33; c.4, ll.63 – c.5, l.12; see Figure 5). 
Because Boltz itself teaches utilizing a memory in the home unit to provide “storing [of] a notification request created by the user at a home unit,” it would have been plainly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing a notification request created by the user at a home unit first prior to the server, thus providing the home unit with the much needed capability of potentially managing its own data.
A person of ordinary skill in the art would be motivated to provide storing a notification request created by the user at a home unit first prior to the server, since it provides a mechanism to allow for the home unit to store information and only provide the notification request at the time of request. (Boltz at Abstract; c.3, ll.33-37, c.5, ll.1-12). In other words, such a modification would have provided additional back-up memory storage advantages, thereby increasing the overall functionality of the message system. (Id. at Abstract).

computer readable code for receiving the notification request at a central location;
computer readable code for storing the message at the central location;
computer readable code for associating the message with the notification time and destination;

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
From this perspective, the Examiner finds that Habib discloses the method being implemented in hardware and/or software. (Habib at p.6, ll.14-24). The Examiner finds that Habib discloses the interactive voice module 112 of the IVE 108 receiving the notification request information and storing the event record 302 in the memory 114 of IVE 108. (Habib at p.16, ll.17-27; see Figures 1-3). The Examiner finds that the event record 302 structure in memory 114 associates the event descriptor 332 (e.g., audible message) with the event reminder time 334 and the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Id.)

computer readable code for determining a current time;
computer readable code for comparing the determined current time to the notification time;

In this regard, the Examiner finds that Habib discloses the method being implemented in hardware and/or software. (Habib at p.6, ll.14-24). The Examiner finds that Habib discloses the interactive voice module 112 verifying if a particular event reminder time has occurred. (Id. at p.19, l.22 – p.20, l.17). Specifically, the Examiner finds that Habib discloses the interactive voice module 112 consulting clock 118 to determine the current time and then comparing the current time with event reminder times 334 of the event record 302. (Id.)

computer readable code for opening a communication session with the destination based on the determination; and
computer readable code for transmitting the stored message to the destination during the communication session based on the opening.

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
From this perspective, the Examiner finds that Habib discloses the method being implemented in hardware and/or software. (Habib at p.6, ll.14-24). The Examiner finds that Habib discloses the interactive voice module 112 accessing the event record 302 to retrieve the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device) and attempting to establish a communication session by dialing the telephone number associated with the user communication device 104. (Habib at p.20, l.24 – p.21, l.7). Upon the successful established reminder communication session with the communication device 104, the Examiner finds that Habib discloses the interactive voice module 112 retrieving the audio file stored in the event description 332 and plays the content of the audio file to the user via the current established event reminder communication session. (Id. at p.21, ll.18-29).

With respect to the limitations of claim 18, Habib discloses
[a] system for providing a notification under control of a user, the system comprising:

In this regard, the Examiner finds that Habib discloses a method, system and apparatus for conveying an event reminder. (Habib 
a home unit; and wherein the home unit is operable to: store a notification request created by the user, the notification request comprising a message, a notification time, and a destination, the message being an audible message;

As set forth supra, and with respect to claim 18, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner construes a ‘home unit …’ as any communication device capable of communicating with a central location over a communication network. (Id.) In addition, and as set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
In this light, the Examiner finds that Habib discloses a communication device 104 receiving input from a user 102 to set up a notification request. (Habib at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib discloses a message and event time being spoken into the communications device and saved locally before being sent to the interactive voice entity (IVE) 108. (Id.) The Examiner finds that Habib discloses an event record 302 being stored in memory 114 of the IVE 108 in which the event record 302 includes an event descriptor 332 (e.g., audible message), an event reminder time 334, and a destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Habib at p.4, l.30 – p.5, l.2; p.5, l.23 – p.8, l.16; p.14, l.1 – p.15, l.21; p.16, ll.17-27; see Figures 1-3).
While Habib discloses storing portions of the event record locally on communication device 104 and the entirety of event record on IVE 108, Habib is silent to first storing the entirety of notification request on the home unit first.
However, storing a notification request created by the user at a home unit first prior to the server is known in the art. The Examiner finds that Boltz, for example, teaches a method and system for the delivery of messages in which the SMS message 510 and data associated with it 506 of the Mobile Station (MS) 500 and then transferred to the MSC/VLR 530/SMS Service Center 540 for storage and final delivery. (Boltz at Abstract; c.4, ll.26-33; c.4, ll.63 – c.5, l.12; see Figure 5). 
Because Boltz itself teaches utilizing a memory in the home unit to provide “storing [of] a notification request created by the user at a home unit,” it would have been plainly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing a notification request created by the user at a home unit first prior to the server, thus providing the home unit with the much needed capability of potentially managing its own data.
A person of ordinary skill in the art would be motivated to provide storing a notification request created by the user at a home unit first prior to the server, since it provides a mechanism to allow for the home unit to store information and only provide the notification request at the time of request. (Boltz at Abstract; c.3, ll.33-37, c.5, ll.1-12). In other words, such a modification would have provided additional back-up memory storage advantages, thereby increasing the overall functionality of the message system. (Id. at Abstract).

a central location operable to communicate with the home unit; and wherein and wherein the central location is operable to: receive the notification request; store the message; associate the message with the notification time and destination; determine a current time; compare the determined current time to the notification time; open a communication session with the destination based on the determination; and transmit the stored message to the destination during the communication session based on the opening;

As set forth supra, and with respect to claim 18, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(3) supra). In addition, the Examiner finds that Functional Phrase 3 as recited in claim 18 is indefinite. (See § IX.B supra). supra). In addition, and as set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
In this light, the Examiner finds that Habib discloses the method being implemented in hardware and/or software. (Habib at p.6, ll.14-24). The Examiner finds that Habib discloses the interactive voice module 112 of the IVE 108 receiving the notification request information and storing the event record 302 in the memory 114 of IVE 108. (Habib at p.16, ll.17-27; see Figures 1-3). The Examiner finds that the event record 302 structure in memory 114 associates the event descriptor 332 (e.g., audible message) with the event reminder time 334 and the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Id.)
In addition, the Examiner finds that Habib discloses the interactive voice module 112 verifying if a particular event reminder time has occurred. (Id. at p.19, l.22 – p.20, l.17). Specifically, the Examiner finds that Habib discloses the interactive voice module 112 consulting clock 118 to determine the current time and then comparing the current time with event reminder times 334 of the event record 302. (Id.)
Moreover, the Examiner finds that Habib discloses the interactive voice module 112 accessing the event record 302 to retrieve the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device) and attempting to establish a communication session by dialing the telephone number associated with the user communication device 104. (Id. at p.20, l.24 – p.21, l.7). Upon the successful established reminder communication session with the communication device 104, the Examiner finds that Habib 112 retrieving the audio file stored in the event description 332 and plays the content of the audio file to the user via the current established event reminder communication session. (Id. at p.21, ll.18-29).

With respect to the limitations of claim 19, Habib and Boltz teaches and /or renders obvious
wherein the home unit is an audio input device.

In this regard, the Examiner finds that Habib discloses a communication device 104 allowing for the input of audio. (Id. at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib discloses the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2).

With respect to the limitations of claim 21, Habib discloses
 [a] method for providing a notification under control of a user, the method comprising:

In this regard, the Examiner finds that Habib discloses a method, system and apparatus for conveying an event reminder. (Habib at Abstract; p.1, ll.6-7; p.2, ll.12 – p.3, l.28; see Figures 1-4).

storing a notification request created by the user at a home unit, the notification request comprising a message, a notification time, and a destination, the home unit being selected from a group consisting of a computer and a landline telephone;

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
From this perspective, the Examiner finds that Habib discloses a communication device 104 receiving input from a user 102 to set up a notification request. (Habib at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib discloses the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2). The Examiner finds that Habib discloses a message and event time being spoken into the communications device and saved locally before being sent to the interactive voice entity (IVE) 108. (Id.) The Examiner finds that Habib discloses an event record 302 being stored in memory 114 of the IVE 108 in which the event record 302 includes an event descriptor 332 (e.g., audible message), an event reminder time 334, and a destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Habib at p.4, l.30 – p.5, l.2; p.5, l.23 – p.8, l.16; p.14, l.1 – p.15, l.21; p.16, ll.17-27; see Figures 1-3). 
While Habib discloses storing portions of the event record locally on communication device 104 and the entirety of event record on IVE 108, Habib is silent to first storing the entirety of notification request on the home unit first.
However, storing a notification request created by the user at a home unit first prior to the server is known in the art. The Examiner finds that Boltz, for example, teaches a method and system for the delivery of messages in which the SMS message 510 and data associated with it are first stored in a local memory 506 of the Mobile Station (MS) 500 and then transferred to the MSC/VLR 530/SMS Service Center 540 for storage and final delivery. (Boltz at Abstract; c.4, ll.26-33; c.4, ll.63 – c.5, l.12; see Figure 5). 
Because Boltz itself teaches utilizing a memory in the home unit to provide “storing [of] a notification request created by the user at a home unit,” it would have been plainly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing a notification request created by the user at a home unit first prior to the server, thus providing the home unit with the much needed capability of potentially managing its own data.
Boltz at Abstract; c.3, ll.33-37, c.5, ll.1-12). In other words, such a modification would have provided additional back-up memory storage advantages, thereby increasing the overall functionality of the message system. (Id. at Abstract)

receiving the notification request at a central location;
storing the message at the central location;
associating the message with the notification time and destination;

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
In this light, the Examiner finds that Habib discloses the interactive voice module 112 of the IVE 108 receiving the notification request information and storing the event record 302 in the memory 114 of IVE 108. (Habib at p.16, ll.17-27; see Figures 1-3). The Examiner finds that the event record 302 structure in memory 114 associates the event descriptor 332 (e.g., audible message) with the event reminder time 334 and the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Id.)

determining a current time;
comparing the determined current time to the notification time;

The Examiner finds that Habib discloses the interactive voice module 112 verifying if a particular event reminder time has occurred. (Habib at p.19, l.22 – p.20, l.17). Specifically, the Examiner finds that Habib discloses the interactive voice module 112 consulting clock 118 to 334 of the event record 302. (Id.)

opening a communication session with the destination based on the determination; and
transmitting the stored message to the destination during the communication session based on the opening.

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
From this perspective, the Examiner finds that Habib discloses the interactive voice module 112 accessing the event record 302 to retrieve the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device) and attempting to establish a communication session by dialing the telephone number associated with the user communication device 104. (Habib at p.20, l.24 – p.21, l.7). Upon the successful established reminder communication session with the communication device 104, the Examiner finds that Habib discloses the interactive voice module 112 retrieving the audio file stored in the event description 332 and plays the content of the audio file to the user via the current established event reminder communication session. (Id. at p.21, ll.18-29).

With respect to the limitations of claims 22-25, Habib and Boltz teaches and /or renders obvious
wherein the message is an audible message (claim 22); 

wherein the stored message is an audible message (claim 23).

further comprising presenting the stored message on an audio output device selected from the group consisting of a computer, a smart phone, and a cell phone (claim 24); 

further comprising presenting the stored message on a landline phone (claim 25); 

In this regard, the Examiner finds that Habib discloses a communication device 104 allowing for the input of audio. (Id. at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib discloses a message and event time being spoken into the communications device and saved locally before being sent to the interactive voice entity (IVE) 108. (Id.) In addition, the Examiner finds that Habib discloses the event descriptor 332 stored in the event record 302 being an audio message file. (Id. at p.7, l.29 – p.8, l.5; p.14, ll.1-16; p.21, ll.25-29). Moreover, the Examiner finds that Habib discloses presenting the event descriptor 332 audio message file on a communication device 104 or 104a. (Id. at p.21, ll.18-29). The Examiner finds that Habib discloses the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2).

With respect to the limitations of claims 26 and 27, Habib and Boltz teaches and /or renders obvious
further comprising converting the audible message to a text message, the stored message is a text message (claim 26); 

further comprising displaying the text message on a text display device selected from the group consisting of a computer, a smart phone, and a cell phone  (claim 27). 

In this regard, the Examiner finds that Habib discloses the message being entered as an audio file, converted to a text file and stored, and eventually provided to the communication device 104 for displaying a textual representation of the event description to the user 102. (Id. at p.16, ll.17-27; p.23, ll.1-21). In addition, as set forth above, the Examiner finds that Habib discloses the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2).

With respect to the limitations of claim 35, Habib discloses
[a] non-transitory computer readable medium including computer readable code for providing a notification under control of a user, the medium comprising:

In this regard, the Examiner finds that Habib discloses a method, system and apparatus for conveying an event reminder. (Habib at Abstract; p.1, ll.6-7; p.2, ll.12 – p.3, l.28; see Figures 1-4). The Examiner finds that Habib discloses the method can be implemented in hardware and/or software. (Id. at p.6, ll.14-24).
computer readable code for storing a notification request created by the user at a home unit, the notification request comprising a message, a notification time, and a destination, the home unit being selected from a group consisting of a computer and a landline telephone;

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
From this perspective, the Examiner finds that Habib discloses the method being implemented in hardware and/or software. (Habib at p.6, ll.14-24). The Examiner finds that Habib discloses the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2). The Examiner finds that Habib discloses a message and event time being  (IVE) 108. (Id.) The Examiner finds that Habib discloses an event record 302 being stored in memory 114 of the IVE 108 in which the event record 302 includes an event descriptor 332 (e.g., audible message), an event reminder time 334, and a destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Habib at p.4, l.30 – p.5, l.2; p.5, l.23 – p.8, l.16; p.14, l.1 – p.15, l.21; p.16, ll.17-27; see Figures 1-3). 
While Habib discloses storing portions of the event record locally on communication device 104 and the entirety of event record on IVE 108, Habib is silent to first storing the entirety of notification request on the home unit first.
However, storing a notification request created by the user at a home unit first prior to the server is known in the art. The Examiner finds that Boltz, for example, teaches a method and system for the delivery of messages in which the SMS message 510 and data associated with it are first stored in a local memory 506 of the Mobile Station (MS) 500 and then transferred to the SMS Service Center 540 for storage and final delivery. (Boltz at Abstract; c.4, ll.26-33; c.4, ll.63 – c.5, l.12; see Figure 5). 
Because Boltz itself teaches utilizing a memory in the home unit to provide “storing [of] a notification request created by the user at a home unit,” it would have been plainly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing a notification request created by the user at a home unit first prior to the server, thus providing the home unit with the much needed capability of potentially managing its own data.
A person of ordinary skill in the art would be motivated to provide storing a notification request created by the user at a home unit first prior to the server, since it provides a mechanism Boltz at Abstract; c.3, ll.33-37, c.5, ll.1-12). In other words, such a modification would have provided additional back-up memory storage advantages, thereby increasing the overall functionality of the message system. (Id. at Abstract).

computer readable code for receiving the notification request at a central location;
computer readable code for storing the message at the central location;
computer readable code for associating the message with the notification time and destination;

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
From this perspective, the Examiner finds that Habib discloses the method being implemented in hardware and/or software. (Habib at p.6, ll.14-24). The Examiner finds that Habib discloses the interactive voice module 112 of the IVE 108 receiving the notification request information and storing the event record 302 in the memory 114 of IVE 108. (Habib at p.16, ll.17-27; see Figures 1-3). The Examiner finds that the event record 302 structure in memory 114 associates the event descriptor 332 (e.g., audible message) with the event reminder time 334 and the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Id.)

computer readable code for determining a current time;
computer readable code for comparing the determined current time to the notification time;

In this regard, the Examiner finds that Habib discloses the method being implemented in hardware and/or software. (Habib at p.6, ll.14-24). The Examiner finds that Habib discloses the 112 verifying if a particular event reminder time has occurred. (Id. at p.19, l.22 – p.20, l.17). Specifically, the Examiner finds that Habib discloses the interactive voice module 112 consulting clock 118 to determine the current time and then comparing the current time with event reminder times 334 of the event record 302. (Id.)

computer readable code for opening a communication session with the destination based on the determination; and
computer readable code for transmitting the stored message to the destination during the communication session based on the opening.

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
From this perspective, the Examiner finds that Habib discloses the method being implemented in hardware and/or software. (Habib at p.6, ll.14-24). The Examiner finds that Habib discloses the interactive voice module 112 accessing the event record 302 to retrieve the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device) and attempting to establish a communication session by dialing the telephone number associated with the user communication device 104. (Habib at p.20, l.24 – p.21, l.7). Upon the successful established reminder communication session with the communication device 104, the Examiner finds that Habib discloses the interactive voice module 112 retrieving the audio file stored in the event description 332 and plays the content of the audio file to the user via the current established event reminder communication session. (Id. at p.21, ll.18-29).

With respect to the limitations of claim 36, Habib discloses
[a] system for providing a notification under control of a user, the system comprising:

Habib discloses a method, system and apparatus for conveying an event reminder. (Habib at Abstract; p.1, ll.6-7; p.2, ll.12 – p.3, l.28; see Figures 1-4).
a home unit; and wherein the home unit is operable to: store a notification request created by the user, the notification request comprising a message, a notification time, and a destination, the home unit being selected from a group consisting of a computer and a landline telephone;

As set forth supra, and with respect to claim 18, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner construes a ‘home unit …’ as any communication device capable of communicating with a central location over a communication network. (Id.) In addition, and as set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
In this light, the Examiner finds that Habib discloses a communication device 104 receiving input from a user 102 to set up a notification request. (Habib at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib discloses the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2). The Examiner finds that Habib discloses a message and event time being spoken into the communications device and saved locally before being sent to the interactive voice entity (IVE) 108. (Id.) The Examiner finds that Habib discloses an event record 302 being stored in memory 114 of the IVE 108 in which the event record 302 includes an event descriptor 332 (e.g., audible message), an event reminder time 334, and a destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Habib at p.4, l.30 – p.5, l.2; p.5, l.23 – p.8, l.16; p.14, l.1 – p.15, l.21; p.16, ll.17-27; see Figures 1-3). 
While Habib discloses storing portions of the event record locally on communication device 104 and the entirety of event record on IVE 108, Habib is silent to first storing the entirety of notification request on the home unit first.
However, storing a notification request created by the user at a home unit first prior to the server is known in the art. The Examiner finds that Boltz, for example, teaches a method and system for the delivery of messages in which the SMS message 510 and data associated with it are first stored in a local memory 506 of the Mobile Station (MS) 500 and then transferred to the MSC/VLR 530/SMS Service Center 540 for storage and final delivery. (Boltz at Abstract; c.4, ll.26-33; c.4, ll.63 – c.5, l.12; see Figure 5). 
Because Boltz itself teaches utilizing a memory in the home unit to provide “storing [of] a notification request created by the user at a home unit,” it would have been plainly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing a notification request created by the user at a home unit first prior to the server, thus providing the home unit with the much needed capability of potentially managing its own data.
Boltz at Abstract; c.3, ll.33-37, c.5, ll.1-12). In other words, such a modification would have provided additional back-up memory storage advantages, thereby increasing the overall functionality of the message system. (Id. at Abstract).

a central location operable to communicate with the home unit; and wherein and wherein the central location is operable to: receive the notification request; store the message; associate the message with the notification time and destination; determine a current time; compare the determined current time to the notification time; open a communication session with the destination based on the determination; and transmit the stored message to the destination during the communication session based on the opening;

As set forth supra, and with respect to claim 36, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(3) supra). In addition, the Examiner finds that Functional Phrase 3 as recited in claim 36 is indefinite. (See § IX.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘central location …’ as hardware running instructions thereon that perform the steps of FP3 above. (See § VIII.B.(3) supra). In addition, and as set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
In this light, the Examiner finds that Habib discloses the method being implemented in hardware and/or software. (Habib at p.6, ll.14-24). The Examiner finds that Habib discloses the interactive voice module 112 of the IVE 108 receiving the notification request information and storing the event record 302 in the memory 114 of IVE 108. (Habib at p.16, ll.17-27; see Figures 302 structure in memory 114 associates the event descriptor 332 (e.g., audible message) with the event reminder time 334 and the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Id.)
In addition, the Examiner finds that Habib discloses the interactive voice module 112 verifying if a particular event reminder time has occurred. (Id. at p.19, l.22 – p.20, l.17). Specifically, the Examiner finds that Habib discloses the interactive voice module 112 consulting clock 118 to determine the current time and then comparing the current time with event reminder times 334 of the event record 302. (Id.)
Moreover, the Examiner finds that Habib discloses the interactive voice module 112 accessing the event record 302 to retrieve the destination (i.e., user identifier 330 which is defined as the telephone number associated with the device) and attempting to establish a communication session by dialing the telephone number associated with the user communication device 104. (Id. at p.20, l.24 – p.21, l.7). Upon the successful established reminder communication session with the communication device 104, the Examiner finds that Habib discloses the interactive voice module 112 retrieving the audio file stored in the event description 332 and plays the content of the audio file to the user via the current established event reminder communication session. (Id. at p.21, ll.18-29).

With respect to the limitations of claim 37, Habib and Boltz teaches and /or renders obvious
wherein the home unit is an audio input device.

In this regard, the Examiner finds that Habib discloses a communication device 104 allowing for the input of audio. (Id. at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; Habib discloses the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2).

With respect to the limitations of claim 38, Habib and Boltz teaches and /or renders obvious
wherein the home unit is a text input device. 

As set forth above, the Examiner finds that Habib discloses the home unit being either a computer of landline telephone. (See § XII.A.(35) supra). Thus, the Examiner finds that it is inherent that at least a computer of Habib is a text input device. 

With respect to the limitations of claim 41, Habib and Boltz teaches and /or renders obvious
wherein: the home unit is one of a cell phone and a smart phone; and
the central location is the home unit.

In this regard, the Examiner finds that Habib discloses a communication device 104 receiving input from a user 102 to set up a notification request. (Habib at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib discloses the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2). In addition, the Examiner finds that Habib discloses the interactive voice module 112 of the IVE 108 receiving the notification request information and storing the event record 302 in the memory 114 of IVE 108. (Habib at p.16, ll.17-27; see Figures 1-3).
While Habib discloses the central location providing the functionality as set forth above, Habib silent to the central location being the home unit instead of being separate and independent.
However a home unit being the central location instead of a separate and independent location is known in the art. The Examiner finds that Boltz, for example, teaches a method and system for the delivery of messages in which the SMS message 310/410 and data associated with 345, 435 of SMS Service Center 340 and MSC/VLR 430, respectively. In addition, the Examiner finds that Boltz teaches a method and system for the delivery of messages in which the SMS message 510 and data associated with it are first stored in a local memory 506 of the Mobile Station (MS) 500 and then transferred to the MSC/VLR 530/SMS Service Center 540 for final delivery. (Boltz at Abstract; c.4, ll.26-33; c.4, ll.63 – c.5, l.12; see Figure 5). The Examiner finds that Boltz teaches the equivalence of central location being the home unit and being separate and independent. Therefore, because these two configurations/locations of the central location and functionality thereof were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious to substitute the central location being located home unit for the central location being separate and independent.
A person of ordinary skill in the art would be motivated to modify the configuration/location of the central location to instead be the home unit, since it provides a mechanism to allow for the home unit to store information and only provide the notification request at the time of request. (Boltz at Abstract; c.3, ll.33-37, c.5, ll.1-12). In other words, such a modification would have provided additional back-up memory storage advantages, thereby increasing the overall functionality of the message system. (Id. at Abstract)
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (a home unit being the central location as shown in Boltz) for another (a home unit being the separate and independent as shown in Boltz) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a home unit being the central location in Habib and Boltz would have yielded predictable results, namely, providing a home unit being Habib and Boltz to allow for the home unit to store information and only provide the notification request at the time of request, thus, increasing the simplicity of the method of providing a notification request.

Claims 28-30, 34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (Canadian Publication No. 2570744)(“Habib”) in view of Boltz et al. (U.S. Patent No. 6,044,275)(“Boltz”) as applied to claims 1, 3-9, 11, 12, 17-19, 21-27, 35-38 and 41 above, and further in view of White et al. (U.S. Publication No. 2014/0115456) (“White”).
With respect to the limitations of claims 28, 29, 30, 34, 39 and 40, and 
wherein the message is a text message (claim 28);

wherein the stored message is a text message (claim 29);

further comprising displaying the stored message on a text display device selected from the group consisting of a computer, a smart phone, and a cell phone (claim 30);

wherein the home unit is a text input device selected from the group consisting of a computer, a smart phone, and a cell phone (claim 34);

the storing a notification request created by the user at a home unit further comprises the home unit converting the audible message to a text message and storing the text message at the central location (claim 39); and

wherein the text message is an SMS message (claim 40).

In this regard, as set forth above, the Examiner finds that Habib discloses a communication device 104 receiving input from a user 102 to set up a notification request. (Habib at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib discloses the message being entered as an audio file, converted to a text file and stored, and eventually 104 for displaying a textual representation of the event description to the user 102. (Id. at p.16, ll.17-27; p.23, ll.1-21). The Examiner finds that Habib discloses the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2). The Examiner finds that Habib discloses a message and event time being spoken into the communications device and saved locally before being sent to the interactive voice entity (IVE) 108. (Id.) The Examiner finds that Habib discloses an event record 302 being stored in memory 114 of the IVE 108 in which the event record 302 includes an event descriptor 332 (e.g., audible message), an event reminder time 334, and a destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Id. at p.4, l.30 – p.5, l.2; p.5, l.23 – p.8, l.16; p.14, l.1 – p.15, l.21; p.16, ll.17-27; see Figures 1-3).
In addition, the Examiner finds that Habib discloses not only including speech to text conversion/functionality, but also text to speech conversion/functionality. (Id. at. p.6 ll.20-24). Moreover, the Examiner finds that Habib discloses the converted text message being a SMS text message. (Id. at p.23, ll.7-15). However, the Examiner finds that Habib discloses that 112 of the IVE 108, not the communication device 104.
In addition, as set forth above, the Examiner finds that it would have been plainly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate storing a notification request created by the user at a home unit first prior to the server, thus providing the home unit with the much needed capability of potentially managing its own data. (See § XII.A.(1) supra).
While Habib and Boltz teaches and/or renders obvious storing a notification request created by the user at a home unit first prior to the server, Habib and Boltz is silent the storing a notification request created by the user at a home unit first prior to the server comprising the home unit converting the audible message to text instead of the central location.
However a home unit converting an audible message to text instead of a server converting an audible message to text is known in the art. The Examiner finds that White, for example, teaches a system comprising utilizing both voice and text input to control and access software functionality. (White at Title, ¶¶ 0048-0052; see Figure 1). The Examiner finds that White teaches a speech/text conversion service module 32 converting both speech-to-text and text-to-speech. (Id. at ¶¶ 0057-0059). The Examiner finds that White teaches the equivalence of the location of the speech/text conversion service module 32 being on the mobile computing client device 10 and the server side 30. (Id.; emphasis on ¶ 0059). Therefore, because these two locations of the speech/text conversion service module and functionality thereof were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious to substitute the speech/text conversion service module 
A person of ordinary skill in the art would be motivated to modify the location of the speech/text conversion service module to instead be on the mobile computing client device, since it would provide a mechanism to provide data in the desired format sooner in the process rather than later. In other words, such a modification would optimize functionality, memory storage and communication protocols, thereby increasing the efficiency of the method of providing a notification request.
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (a speech/text conversion service module 32 being located on the mobile computing client device 10 as shown in White) for another (a speech/text conversion service module 32 being located on the server-side 30 as shown in White) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a speech/text conversion service module being located on the mobile computing client device in Habib and Boltz would have yielded predictable results, namely, providing a speech/text conversion service module being located on the mobile computing client device in Habib and Boltz to provide a mechanism to covert speech data into text data sooner in the process, thus, increasing the simplicity of the method of providing a notification request.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Habib et al. (Canadian Publication No. 2570744)(“Habib”) in view of Boltz et al. (U.S. Patent No. Boltz”) as applied to claims 1, 3-9, 11, 12, 17-19, 21-27, 35-38 and 41 above, and further in view of Patel et al. (U.S. Publication No. 20070249410) (“Patel”).
With respect to the limitations of claim 42, and 
wherein the stored message is a text message and the method further comprises:
converting the text message to an audible message: and
presenting the audible message on one of a smart phone and a cell phone.

In this regard, the Examier find that Habib discloses the stored message being a text message. (Habib at p.23, ll.1-21). In addition, the Examiner finds that Habib discloses not only including speech to text conversion/functionality, but also text to speech conversion/functionality. (Id. at. p.6 ll.20-24). Moreover, the Examiner finds that Habib discloses the converted text message being a SMS text message. (Id. at p.23, ll.7-15).
Habib and Boltz discloses all the limitations, as previously set forth, except for specifically calling for converting the text message to an audible message: and presenting the audible message on one of a smart phone and a cell phone.
However, converting a text message to an audible message and presenting the audible message on one of a smart phone and a cell phone is known in the art. The Examiner finds that Patel, for example, teaches a messaging system 10 that stores messages in various formats delivers messages, and tracks the type of devices in the system. (Patel at ¶¶ 0015-0017). The Examiner finds that Patel teaches a device having a stored text message thereon and converting the stored text message into a voice representation thereof when the message is needed by a user. (Id. at ¶ 0017).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Habib and Boltz  Patel.
A person of ordinary skill in the art would be motivated to include converting the text message to an audible message and presenting the audible message on one of a smart phone and a cell phone, since it provides a mechanism to aggregate communication messages from various media and provide an output based upon the mode of communication. (Id.) In other words, such a modification would have provided a unified messaging system, thereby increasing the overall efficiency of a messaging system.

Claims 21, 28-30, 34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Boltz et al. (U.S. Patent No. 6,044,275)(“Boltz”) in view of Habib et al. (Canadian Publication No. 2570744)(“Habib”).
With respect to the limitations of claim 21, Boltz discloses
 [a] method for providing a notification under control of a user, the method comprising:

In this regard, the Examiner finds that Boltz discloses a method and system for delivery of short service messages (SMS). (Boltz at Abstract; c.3, l.23 – c.5, l.46; see Figure 3-5).

storing a notification request created by the user at a home unit, the notification request comprising a message, a notification time, and a destination, the home unit being selected from a group consisting of a computer and a landline telephone;

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
Boltz discloses a Mobile Station (MS 300/400/500) receiving input from a SMS originator/subscriber to set up a notification request. (Boltz at c.4, ll.9-33, 44-62; c.4, ll.63 – c.5, l.12; see Figures 3-5). The Examiner finds that Boltz, discloses the method and system for the delivery of messages in which the SMS message 510 and data associated with it are first stored in a local memory 506 of the Mobile Station (MS) 500 and then transferred to the MSC/VLR 530/SMS Service Center 540 for storage and final delivery. (Boltz at Abstract; c.4, ll.26-33; c.4, ll.63 – c.5, l.12; claim 1; see Figure 5). The Examiner finds that Boltz discloses the SMS message 510 data including the “given mobile terminal number” (i.e., destination) for receiving the message, “a user-defined data and time” to receive the message, and the SMS message itself. (Id.)

To the degree a reviewing body finds that it is not inherent that Boltz teaches “the notification request compris[es] a message, a notification time, and a destination” and Boltz only teaches “the notification request comprising a message and a notification time” the following alternative to this feature is provided as set forth below:
While Boltz discloses all the limitations as set forth above, Boltz is silent to “the notification request comprising a message, a notification time, and a destination (i.e., the addition of a destination).
However, a system and method providing a notification request that comprises a message, a notification time, and a destination is known in the art. The Examiner finds that Habib, for example, teaches a communication device 104 receiving input from a user 102 to set up a notification request. (Habib at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner Habib discloses a message and event time being spoken into the communications device and saved locally before being sent to the interactive voice entity (IVE) 108. (Id.) The Examiner finds that Habib discloses an event record 302 being stored in memory 114 of the IVE 108 in which the event record 302 includes an event descriptor 332 (e.g., audible message), an event reminder time 334, and a destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Habib at p.4, l.30 – p.5, l.2; p.5, l.23 – p.8, l.16; p.14, l.1 – p.15, l.21; p.16, ll.17-27; see Figures 1-3). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notification request structure to include the telephone number to be called in addition to the message and the data/time of delivery of the message as described in Habib in the method for providing a notification request of Boltz.
A person of ordinary skill in the art would be motivated to incorporate the notification request structure to include the telephone number to be called in addition to the message and the data/time of delivery of the message, since it would provide a mechanism to ensure the notification request is conveyed to the user. (Id. at Abstract; p.7, ll.18-27).

While Boltz or Boltz and Habib discloses all the limitations, as previously set forth, Boltz is silent to the home unit being either a computer or a landline telephone instead of cellular/mobile device.
However a home unit being either a computer or a landline telephone instead of cellular/mobile device is known in the art. The Examiner finds that Habib, for example, teaches the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2; emphasis added). The Examiner finds that Habib teaches the equivalence of the home unit being either: 1) a computer or a landline telephone; 2) or a cellular/mobile device.
Therefore, because these two configurations of the home unit and functionality thereof (i.e., the home unit being either: 1) a computer or a landline telephone; 2) or a cellular/mobile device) were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious to substitute the home unit being either a computer or a landline telephone for home unit being a cellular/mobile device.
A person of ordinary skill in the art would be motivated to modify the configuration of the home unit to instead be either a computer or a landline telephone, since it provides a mechanism to allow the user to provision an event reminder by using voice, which enables the user to employ different types of communication devices. (Habib at Abstract). In other words, such a modification would have provided event reminder functionality to a plethora of users with different devices, thereby increasing the efficiency of the message system. (Id. at Abstract).
Habib) for another (a home unit being a cellular/mobile device as shown in Habib) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a home unit being the central location in Habib and Boltz would have yielded predictable results, namely, providing a home unit being either a computer or a landline telephone in Boltz or Boltz and Habib to allow the user to provision an event reminder by using voice, which enables the user to employ different types of communication devices, thus, increasing the functionality and efficiency of the method of providing a notification request.

receiving the notification request at a central location;
storing the message at the central location;
associating the message with the notification time and destination;

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
In this light, the Examiner finds that Boltz, discloses the method and system for the delivery of messages in which the SMS message 510 and data associated with it are first stored in a local memory 506 of the Mobile Station (MS) 500 and then transferred to the MSC/VLR 530/SMS Service Center 540 for storage and final delivery. (Boltz at Abstract; c.4, ll.26-33; c.4, ll.63 – c.5, l.12; claim 1; see Figure 5). The Examiner finds that Boltz discloses the SMS message 510 data structure associating the “given mobile terminal number” (i.e., destination) for Id.)3

determining a current time;
comparing the determined current time to the notification time;
opening a communication session with the destination based on the determination; and
transmitting the stored message to the destination during the communication session based on the opening.

As set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
From this perspective, the Examiner finds that Boltz discloses the MS 500 periodically checking the system time and, when the system time matches the requested data and time information of SMS message 510, a USSD or SMS application 508 within the MS 500 sends the SMS message 510 for delivery. Specifically, the Examiner finds that the USSD or SMS application 508 sends the SMS message 510 to the MSC/VLR 520 via the serving BTS 520, which then opens up a communication channel with the end party 550 or the MS 500 and finally delivers the SMS message 510 to the end party 550 or the MS 500. (Boltz at c.1, ll.1-12; see Figure 5).

With respect to the limitations of claims 28 and 29, Boltz and Habib teaches and/or renders obvious
wherein the message is a text message (claim 28); and

wherein the stored message is a text message (claim 29). 

In this regard, the Examiner finds that Boltz discloses the Mobile Station (MS 300/400/500) receiving input from a SMS originator/subscriber to set up a notification request. (Boltz at c.4, ll.9-33, 44-62; c.4, ll.63 – c.5, l.12; see Figures 3-5). The Examiner finds that SMS technology as being based upon text and being stored as such. (Id. at c.2, ll.8-15).

With respect to the limitations of claim 30, Boltz and Habib teaches and/or renders obvious
further comprising displaying the stored message on a text display device selected from the group consisting of a computer, a smart phone, and a cell phone.  

In this regard, the Examiner finds that Boltz discloses the SMS message 510 being provided and displayed to an end user either at MS 500 or end party 550. (Id. at c.5, ll.1-12). The Examiner finds that Boltz discloses the MS 500 and the end party 550 as being, e.g., a car phone or portable phone used to communicate to a cellular network. (Id, at c.1, ll.36-40).

With respect to the limitations of claim 34, Boltz and Habib teaches and/or renders obvious
wherein the home unit is a text input device selected from the group consisting of a computer, a smart phone, and a cell phone.

In this regard, as set forth above, the Examiner finds that Habib teaches presenting the event descriptor 332 audio message file on a communication device 104 or 104a. (Id. at p.21, ll.18-29). The Examiner finds that Habib, for example, teaches the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2; emphasis added). The Examiner finds that Habib teaches the equivalence of the home unit being either: 1) a computer, smart phone, or a landline telephone; 2) or a cellular/mobile device.
Therefore, because these two configurations of the home unit and functionality thereof (i.e., the home unit being either: 1) a computer, smart phone, or a landline telephone; and 2) or a cellular/mobile device) were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious to substitute a home unit being either a computer, smart phone, or a landline telephone for a home unit being a cellular/mobile device.
A person of ordinary skill in the art would be motivated to modify the configuration of the home unit to instead be either a computer, smart phone, or a landline telephone, since it provides a mechanism to allow the user to provision an event reminder by using voice, which enables the user to employ different types of communication devices. (Habib at Abstract). In other words, such a modification would have provided event reminder functionality to a plethora of users with different devices, thereby increasing the efficiency of the message system. (Id. at Abstract).
Habib) for another (a home unit being a cellular/mobile device as shown in Habib) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a home unit being either a computer, smart phone, or a landline telephone in Boltz and Habib would have yielded predictable results, namely, providing a home unit being either a computer, smart phone, or a landline telephone in Boltz and Habib to allow the user to provision an event reminder by using voice, which enables the user to employ different types of communication devices, thus, increasing the functionality and efficiency of the method of providing a notification request.

With respect to the limitations of claim 36, Boltz discloses
[a] system for providing a notification under control of a user, the system comprising:

In this regard, the Examiner finds that Boltz discloses a method and system for delivery of short service messages (SMS). (Boltz at Abstract; c.3, l.23 – c.5, l.46; see Figure 3-5).

a home unit; and wherein the home unit is operable to: store a notification request created by the user, the notification request comprising a message, a notification time, and a destination, the home unit being selected from a group consisting of a computer and a landline telephone;

As set forth supra, and with respect to claim 18, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(2) supra). The Examiner construes a ‘home unit …’ as any communication device capable of communicating with a Id.) In addition, and as set forth supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
In this light, the Examiner finds that Boltz discloses a Mobile Station (MS 300/400/500) receiving input from a SMS originator/subscriber to set up a notification request. (Boltz at c.4, ll.9-33, 44-62; c.4, ll.63 – c.5, l.12; see Figures 3-5). The Examiner finds that Boltz, discloses the method and system for the delivery of messages in which the SMS message 510 and data associated with it are first stored in a local memory 506 of the Mobile Station (MS) 500 and then transferred to the MSC/VLR 530/SMS Service Center 540 for storage and final delivery. (Boltz at Abstract; c.4, ll.26-33; c.4, ll.63 – c.5, l.12; claim 1; see Figure 5). The Examiner finds that Boltz discloses the SMS message 510 data including the “given mobile terminal number” (i.e., destination) for receiving the message, “a user-defined data and time” to receive the message, and the SMS message itself. (Id.)

To the degree a reviewing body finds that it is not inherent that Boltz teaches “the notification request compris[es] a message, a notification time, and a destination” and Boltz only teaches “the notification request comprising a message and a notification time” the following alternative to this feature is provided as set forth below:
While Boltz discloses all the limitations as set forth above, Boltz is silent to “the notification request comprising a message, a notification time, and a destination (i.e., the addition of a destination).
However, a system and method providing a notification request that comprises a message, a notification time, and a destination is known in the art. The Examiner finds that Habib, for example, teaches a communication device 104 receiving input from a user 102 to set Habib at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib discloses a message and event time being spoken into the communications device and saved locally before being sent to the interactive voice entity (IVE) 108. (Id.) The Examiner finds that Habib discloses an event record 302 being stored in memory 114 of the IVE 108 in which the event record 302 includes an event descriptor 332 (e.g., audible message), an event reminder time 334, and a destination (i.e., user identifier 330 which is defined as the telephone number associated with the device). (Habib at p.4, l.30 – p.5, l.2; p.5, l.23 – p.8, l.16; p.14, l.1 – p.15, l.21; p.16, ll.17-27; see Figures 1-3). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notification request structure to include the telephone number to be called in addition to the message and the data/time of delivery of the message as described in Habib in the method for providing a notification request of Boltz.
A person of ordinary skill in the art would be motivated to incorporate the notification request structure to include the telephone number to be called in addition to the message and the data/time of delivery of the message, since it would provide a mechanism to ensure the notification request is conveyed to the user. (Id. at Abstract; p.7, ll.18-27).

While Boltz or Boltz and Habib discloses all the limitations, as previously set forth, Boltz is silent to the home unit being either a computer or a landline telephone instead of cellular/mobile device.
Habib, for example, teaches the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2; emphasis added). The Examiner finds that Habib teaches the equivalence of the home unit being either: 1) a computer or a landline telephone; 2) or a cellular/mobile device.
Therefore, because these two configurations of the home unit and functionality thereof (i.e., the home unit being either: 1) a computer or a landline telephone; 2) or a cellular/mobile device) were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious to substitute the home unit being either a computer or a landline telephone for home unit being a cellular/mobile device.
A person of ordinary skill in the art would be motivated to modify the configuration of the home unit to instead be either a computer or a landline telephone, since it provides a mechanism to allow the user to provision an event reminder by using voice, which enables the user to employ different types of communication devices. (Habib at Abstract). In other words, Id. at Abstract).
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (a home unit being either a computer or a landline telephone as shown in Habib) for another (a home unit being a cellular/mobile device as shown in Habib) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a home unit being the central location in Boltz or Boltz and Habib would have yielded predictable results, namely, providing a home unit being either a computer or a landline telephone in Boltz or Boltz and Habib to allow the user to provision an event reminder by using voice, which enables the user to employ different types of communication devices, thus, increasing the functionality and efficiency of the method of providing a notification request.

a central location operable to communicate with the home unit; and wherein and wherein the central location is operable to: receive the notification request; store the message; associate the message with the notification time and destination; determine a current time; compare the determined current time to the notification time; open a communication session with the destination based on the determination; and transmit the stored message to the destination during the communication session based on the opening;

As set forth supra, and with respect to claim 36, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § VIII.B.(3) supra). In addition, the Examiner finds that Functional Phrase 3 as recited in claim 36 is indefinite. (See § IX.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘central location …’ as hardware running instructions thereon that perform the steps of FP3 above. (See § VIII.B.(3) supra). In addition, and as set supra, the Examiner construes a “destination” as a telephone number. (See § VIII.A.(1) supra).
In this light, the Examiner finds that Boltz discloses the method and system for the delivery of messages in which the SMS message 510 and data associated with it are first stored in a local memory 506 of the Mobile Station (MS) 500 and then transferred to the MSC/VLR 530/SMS Service Center 540 for storage and final delivery. (Boltz at Abstract; c.4, ll.26-33; c.4, ll.63 – c.5, l.12; claim 1; see Figure 5). The Examiner finds that Boltz discloses the SMS message 510 data structure associating the “given mobile terminal number” (i.e., destination) for receiving the message, “a user-defined data and time” to receive the message, and the SMS message itself. (Id.)4
In addition, the Examiner finds that Habib discloses the MS 500 periodically checking the system time and, when the system time matches the requested data and time information of SMS message 510, a USSD or SMS application 508 within the MS 500 sends the SMS message 510 for delivery. Specifically, the Examiner finds that the USSD or SMS application 508 sends the SMS message 510 to the MSC/VLR 520 via the serving BTS 520, which then opens up a communication channel with the end party 550 or the MS 500 and finally delivers the SMS message 510 to the end party 550 or the MS 500. (Boltz at c.1, ll.1-12; see Figure 5).

With respect to the limitations of claim 37, Boltz and Habib teaches and /or renders obvious
wherein the home unit is an audio input device.

Habib discloses a communication device 104 allowing for the input of audio. (Id. at p.2, l.12 – p.3, l.24; p.4, l.22 – p.5, l.9; p.6, l.14 – p.8, l.11; p.14, l.1 – p.15, l.21; p.16, l.17 – p17, l.3; p.17, l.29 – p.18, l.11; see Figure 1-4). The Examiner finds that Habib, for example, teaches the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2; emphasis added). The Examiner finds that Habib teaches the equivalence of the home unit being either: 1) a computer or a landline telephone; 2) or a cellular/mobile device.
Therefore, because these two configurations of the home unit and functionality thereof (i.e., the home unit being either: 1) a computer or a landline telephone; 2) or a cellular/mobile device) were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious to substitute the home unit being either a computer or a landline telephone for home unit being a cellular/mobile device.
A person of ordinary skill in the art would be motivated to modify the configuration of the home unit to instead be either a computer or a landline telephone, since it provides a Habib at Abstract). In other words, such a modification would have provided event reminder functionality to a plethora of users with different devices, thereby increasing the efficiency of the message system. (Id. at Abstract).
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (a home unit being either a computer or a landline telephone as shown in Habib) for another (a home unit being a cellular/mobile device as shown in Habib) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a home unit being the central location in Boltz and Habib would have yielded predictable results, namely, providing a home unit being either a computer or a landline telephone in Boltz and Habib to allow the user to provision an event reminder by using voice, which enables the user to employ different types of communication devices, thus, increasing the functionality and efficiency of the method of providing a notification request.

With respect to the limitations of claim 38, Boltz and Habib teaches and /or renders obvious
wherein the home unit is a text input device. 

In this regard, the Examiner finds that Boltz discloses the Mobile Station (MS 300/400/500) receiving input from a SMS originator/subscriber to set up a notification request. (Boltz at c.4, ll.9-33, 44-62; c.4, ll.63 – c.5, l.12; see Figures 3-5). The Examiner finds that SMS technology as being based upon text and being stored as such. (Id. at c.2, ll.8-15). 5 

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Boltz et al. (U.S. Patent No. 6,044,275)(“Boltz”) in view of Habib et al. (Canadian Publication No. 2570744)(“Habib”) as applied to claims 21, 28-30, 34 and 36-38 above, and further in view of Kim (Korean Publication No. KR 20050121531 A)6.
With respect to the limitations of claim 31, and 
further comprising converting the text message to an audible message, the stored message being an audible message.

In this regard, as set forth above, Boltz discloses a Mobile Station (MS 300/400/500) receiving input from a SMS originator/subscriber to set up a notification request. (Boltz at c.4, ll.9-33, 44-62; c.4, ll.63 – c.5, l.12; see Figures 3-5). The Examiner finds that SMS technology as being based upon text and being stored as such. (Id. at c.2, ll.8-15)
In addition, the Examiner finds that Habib teaches not only including speech to text conversion/functionality, but also text to speech conversion/functionality. (Habib at. p.6 ll.20-24). Moreover, the Examiner finds that Habib specifically teaches converting a voice message to a text message with the converted text message being a SMS text message. (Id. at p.23, ll.7-15). However, the Examiner finds that Habib discloses that functionality occurring on the interactive voice module 112 of the IVE 108, not the communication device 104.
While Boltz and Habib discloses all the limitations as set forth above, Boltz and Habib is silent to converting the text message to an audible message with the stored message being an audible message.
Kim, for example, teaches a system and method for providing an audio output for a SMS text message. (Kim at Title; Abstract; p.2, l.34 – p.4, l.49; see Figures 1-3). The Examiner finds that Kim explicitly teaches a user providing an input SMS text message to a text message receiving unit 24 of a mobile terminal and converting the received text message into voice data and storing the converted voice data, via a text/voice conversion unit 25. (Id.). The Examiner finds that Kim explicitly teaches the system calling a receiving terminal and a voice reproducing unit 22 configured to reproduce the converted voice data for a user to listen to. (Id.)
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Boltz and Habib to include converting a text message to an audible message and storing the audible message as described in Kim.
A person of ordinary skill in the art would be motivated to include this converting a text message to an audible message and storing the audible message, since it provides a mechanism to provide a voice output of a text message. (Id. at p.2, ll.29-30). In other words, such a modification would have provided a messaging system and method that can provide voice and text messaging functionality, thereby increasing the operational diversity of the electronic device.

With respect to the limitations of claims 32 and 33, and 
further comprising presenting the audible message on an audio output device selected from the group consisting of a computer, a smart phone, and a cell phone (claim 32); and

further comprising presenting the audible message on a landline phone (claim 33).

In this regard, as set forth above, the Examiner finds that Habib teaches presenting the event descriptor 332 audio message file on a communication device 104 or 104a. (Id. at p.21, ll.18-29). The Examiner finds that Habib, for example, teaches the communication devices 104 “may be a wired Plain Old Telephone System (POTS) phone (including a cordless phone), a wireless phone (e.g. a cellular or other mobile device, including a telephony-enabled wireless personal digital assistant), a VoIP phone, a soft phone (i.e., a computer equipped with a software application for VoIP telephony), a POTS phone equipped with an Analog Telephony Adapter (ATA) and the like;” and “communication device 104a, which may be similar to the communication device 104 and, practically speaking, can represent a POTS telephone located at a vacation property, a second cellular device, a business telephone line phone, an office telephone line phone, and the like. In the example embodiment described in Fig. 1, the communication device 104 may be a wired POTS phone and the secondary communication device 104a may be a cellular phone.” (Id. at p.4, ll.25-30; p.5, ll.4-9; see Figures 1, 2; emphasis added). The Examiner finds that Habib teaches the equivalence of the audio output device being either: 1) a computer, smart phone, or a landline telephone; 2) or a cellular/mobile device.
Therefore, because these two configurations of the audio output device and functionality thereof (i.e., the audio output device being either: 1) a computer, smart phone, or a landline telephone; and 2) or a cellular/mobile device) were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious to substitute an audio output device being either a computer, smart phone, or a landline telephone for an audio output device being a cellular/mobile device.
Habib at Abstract). In other words, such a modification would have provided event reminder functionality to a plethora of users with different devices, thereby increasing the efficiency of the message system. (Id. at Abstract).
In addition, the Examiner finds that simple substitution of one known element/method for another would obtain predictable results. That is, the substitution of one known element/method (an audio output device being either a computer, smart phone, or a landline telephone as shown in Habib) for another (an audio output device being a cellular/mobile device as shown in Habib) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of an audio output device being either a computer, smart phone, or a landline telephone in Habib, Boltz and Kim would have yielded predictable results, namely, providing an audio output device being either a computer, smart phone, or a landline telephone in Boltz, Habib and Kim to allow the user to provision an event reminder by using voice, which enables the user to employ different types of communication devices, thus, increasing the functionality and efficiency of the method of providing a notification request.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Treger et al. is another teaching of a system and method for scheduling and receiving reminder messages.

Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner. To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, 
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘877 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘877 Patent. Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘877 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Conferees:

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                     /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
SJR
9/10/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘home unit’ of Functional Phrase 2, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        2 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘central location’ of Functional Phrase 3, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        3 To the degree a reviewing body finds that it is not inherent that Boltz teaches “the notification request [structure] compris[es] a message, a notification time, and a destination” and Boltz only teaches “the notification request comprising a message and a notification time” the following alternative to this feature is provided in view of Habib, as set forth above. (See § XII.D.(1) supra for teachings and obviousness).
        4 To the degree a reviewing body finds that it is not inherent that Boltz teaches “the notification request [structure] compris[es] a message, a notification time, and a destination” and Boltz only teaches “the notification request comprising a message and a notification time” the following alternative to this feature is provided in view of Habib, as set forth above. (See § XII.D.(1) supra for teachings and obviousness).
        5 To the degree a reviewing body finds that it is not inherent that Boltz teaches “the home unit is a text input device” since Boltz only teaches the home unit being a “mobile terminal device” and not a computer or landline telephone, the following alternative to this feature is provided in view of Habib, as set forth above. (See § XII.D.(9) supra for teachings and obviousness).
        6 All citations to Kim are based on included English translation.